DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Jan 12, 1989

The Inspector General, DATE:

> ve > Docket No. C-40

Donald 0. Bernstein, DECISION CR 16
D.c.,

Respondent.

DECISTON AND ORDER

The Respondent waived his right to a formal evidentiary
hearing in this civil money penalty and assessment case
and the parties jointly requested that I issue a decision
and order on the basis of their stipulation of facts dated
January 4, 1989.

APPLICABLE FEDERAL STATUTES AND REGULATIONS
A. Statutes

This case is governed by the Civil Monetary Penalties Law
(CMPL), Section 1128A of the Social Security Act,

42 U.S.C. 1320a-7a (West U.S.C.A., 1988 Supp). The CMPL
provides that any person submitting a claim for Medicare
or Medicaid reimbursement for an item or service that the
person knows or should know was not provided as claimed
shall be subject to a civil money penalty of not more than
$2,000 for each item or service, an assessment of not more
than twice the amount claimed for each item or service,
and exclusion from participating in Medicare and Medicaid
programs. These penalties are in addition to any other
penalties that may be prescribed by law.

B. The Regulations

The governing federal regulations (Regulations) are
codified in 42 C.F.R. sections 1003.100 through 1003.133
(1987) and 52 Fed. Reg. 49412 (December 31, 1987). These
Regulations provide for a full and fair trial-type hearing
before an Administrative Law Judge (ALJ).

BACKGROUND STATEMENT

On February 24, 1988, the Inspector General (I.G.) issued
a notice of proposed determination (Notice), through the
Deputy Assistant I.G. for the Civil Fraud Division,
informing Donald 0. Bernstein, D.C. (Respondent), that the
I.G. had determined that the Respondent is subject toa
penalty of $63,000 and an assessment of $3,488. The
Notice alleged that the Respondent had presented or caused
to be presented to Blue Shield of Florida, the designated
Medicare carrier, false claims for Medicare reimbursement
for 210 spinal manipulations that the Respondent knew, had
reason to know, or should have known were not provided as
claimed during the period January 1982 through May 28,
1982, a time when the Respondent was a practicing
chiropractor in Coral Springs, Florida.

On April 26, 1988, the Respondent timely disputed the
I.G.’s allegations concerning liability, argued that the
penalty and assessment proposed by the I.G. are
inappropriate, and raised several legal defenses.

A prehearing conference was held in Denver, Colorado on
October 24, 1988, and a Prehearing Order and Notice of

Hearing was issued on October 27, 1988 summarizing all

matters discussed at the conference.

PREHEARING RULINGS

A. Ruling On The Respondent’s Motion For Competency And
Mental Status Examination

At the prehearing conference, the Respondent presented a
motion to have each of the eight patients whose care and
treatment are at issue in this case examined for
competency and mental status. The I.G. opposed the
Motion, and I denied it during the conference. The
reasons I denied the Motion are: (1) the Regulations at
section 10003.117(a) state that depositions are not
authorized, and I determined that such examination would
be in the nature of an unauthorized deposition, (2) the
Respondent would be given the opportunity to cross-examine
each of these witnesses at a hearing, and (3) the
competency of the witnesses is something that would become
apparent to me as the trier of fact at the formal hearing.
Since the Respondent waived his right to a formal
evidentiary hearing, the issue is moot.

B. Ruling On The Respondent’s Motion To Dismiss

In his request for a hearing, the Respondent moved to
dismiss this action, arguing that the applicable statute
of limitations was five years, that the subject claims for
Medicare reimbursement were submitted by the Respondent
more than five years preceding the date of the I.G.’s
Notice, and that, in effect, the application of the new
six year statute of limitations would be unconstitutional
in that it would revive claims barred by the five year
period of limitations. The Respondent also argued that
the I.G. was allowed to bring only one civil action on the
same set of facts and that since the Respondent was
suspended from participation in the Medicare and Medicaid
programs pursuant to another provision of the Act in 1985,
the I.G. was estopped from initiating this action for a
civil penalty and assessment. Finally, the Respondent
argued that a 1987 agreement between him and the I.G.
precluded the I.G. from bringing this action.

In response, the I.G. argued that (1) the six year statute
of limitations applied in this action; (2) the claims at
issue were within the applicable six year period;

(3) there was no constitutional prohibition to applying
the six year statute of limitations to this action; and
(4) the I.G. was not estopped or precluded from proposing
a civil money penalty and assessment pursuant to the CMPL
merely because the Respondent was suspended under a
separate provision of the Act over three years ago
(section 1128 of the Act) or because of a 1987 agreement
which was no longer in effect.

On September 23, 1988, I issued a ruling denying the
Respondent’s motion to dismiss, and concluding that the
six year statute of limitations (rather than the five year
period of limitations provided for in the Regulations)
applied in this case. Specifically, I ruled that:

(1) Congress intended that the six year statute of
limitations would apply to all CMPL actions initiated
after September 1, 1987; (2) this CMPL action was not
precluded by the Respondent’s prior suspension or by the
1987 agreement between the parties; and (3) section
1003.115(c) of the Regulations denied me the authority to
determine whether the retroactive application of the six
year statute of limitations to this action is a violation
of the Constitution of the United States.
ISSUES
The remaining issues are:

1. Whether the I.G. proved by a preponderance of the
evidence that the Respondent knew, had reason to know, or
should have known that each of the Medicare services at
issue was not provided as claimed by the Respondent.

2. Whether the amount of the penalty and assessment
proposed by the I.G. is appropriate under the
circumstances of this case.

FINDINGS OF FACT AND CONCLUSIONS OF LAW 1/2/

Having considered the entire record, the arguments and the
submissions of the parties and being advised fully herein,
I make the following Findings of Fact and Conclusions of
Law:

1. For the purposes of this case, I have taken judicial
notice of the statutes of the United States, the
regulations of the Secretary of DHHS, and all other
pertinent regulations of the United States.

Stip. A. 1.

2. This case is governed by the CMPL and the Regulations.
Stip. A. 2.

3. The Secretary had delegated.to the I.G. the authority
to take action under the CMPL and the Regulations, and
this authority has been redelegated to the Deputy
Assistant Inspector General for Civil Fraud. Stip A.
3. to 5.

4. The I.G. issued his Notice to the Respondent on
February 24, 1988. Stip. B. 1.

5. The Respondent filed a timely response to the I.G.’s
Notice on April 2, 1988.

1/Any part of this Decision and Order preceding and
following the Findings of Fact and Conclusions of Law
which is obviously a finding of fact or conclusion of law
is hereby incorporated into this section.

2/All "Stip." references are to the stipulation of facts
dated January 4, 1989.
10.

The Respondent presented, or caused to be presented,
to Blue Shield of Florida each of the claims for
Medicare reimbursement listed in the Appendix to the
I.G.’s February 24, 1988 Notice. Stip. B. 4.

The amounts claimed from the Medicare program and the
amounts paid in Medicare reimbursement with respect to
the claims at issue are correctly reflected in the
Appendix to the February 24, 1988 Notice; as the
designated Medicare carrier in Florida, Blue Shield of
Florida was authorized to process and pay these claims
filed by the Respondent for Medicare reimbursement.
Stip. B. 2 to 5.

The 210 services at issue were described as
"manipulations of the spine," on the HCFA 1490 claim
forms presented or caused to be presented by the
Respondent. On each claim form, the signed or stamped
signature of the Respondent certified "that the

services shown on the . . . form were medically
indicated and necessary for the health of the patient"
and "further, . . . that these services were

personally rendered by [him] or were rendered incident
to [his] professional service by his employee under
immediate personal supervision . . . ." Additionally,
on each claim form it was certified that "x-rays
proximate to course of therapy are available for
review." Stip. B. 6.

The Respondent is in possession of no medical records,
x-rays, financial information, or any other
documentation pertaining to any of the 210 services at
issue. Stip. B. 7.

On or about April 28, 1982, the Respondent presented
or caused to be presented to Blue Shield of Florida a
Medicare claim form seeking payment for 22 spinal
manipulations rendered to Medicare beneficiary Miriam
Silverstein (Medicare # 101109408B) during the period
January-April 1982. If called as a witness,

Mrs. Silverstein would testify, without contradiction,
that she saw the Respondent on only one occasion, and
that the balance of the visits and procedures
specified on the claim form did not occur.
Furthermore, Mrs. Silverstein would testify that at
the time of her only visit to the Respondent, she was
asked to sign several blank Medicare claim forms. The
Respondent knew, had reason to know, or should have
known that 21 of the 22 services specified on the
claim form requesting Medicare reimbursement (counts
113-133) were not provided. Stip. B. 8.
11.

12.

13.

On or about April 28, 1982, the Respondent presented
or caused to be presented to Blue Shield of Florida a
Medicare claim form seeking payment for 26 spinal
manipulations rendered to Medicare beneficiary Fay
Schwartz (Medicare # 088260190A) during the period
January-April 1982. If called as a witness,

Mrs. Schwartz would testify, without contradiction,
that she saw the Respondent on only one occasion,

May 3, 1982, and that all services for which
reimbursement was sought prior to that date were not
rendered. Furthermore, Mrs. Schwartz would testify
that, at the time of her only visit to the Respondent,
he requested that she sign a blank Medicare claim
form. The Respondent knew, had reason to know, or
should have known that the 26 services specified on
the claim form requesting Medicare reimbursement
(counts 86-111) were not provided. Stip. B. 9.

On or about May 27, 1982, the Respondent presented or
caused to be presented to Blue Shield of Florida a
Medicare claim form seeking payment for 27 spinal
manipulations rendered to Medicare beneficiary Bertha
Snyder (Medicare # 569091417A) during the period
January-May 1982. If called upon as a witness,

Mrs. Snyder would testify, without contradiction, that
she did not visit the Respondent for treatment in
1982, and that all the specified services for which
Medicare reimbursement was sought were not rendered.
The Respondent knew, had reason to know, or should
have known that the 27 services specified on the claim
form requesting Medicare reimbursement (counts 162-
188) were not provided. Stip. B. 10.

On or about May 28, 1982, the Respondent presented or
caused to be presented to Blue Shield of Florida a
Medicare claim form seeking payment for 22 spinal
manipulations rendered to Medicare beneficiary Leonard
Snyder (Medicare # 549100591A) during the period
January-May 1982. On July 20, 1982, Mr. Snyder sent a
letter to Blue Shield of Florida stating that "my wife
and I were never in Dr. Bernstein’s office . .. or
did we receive any treatment from him at any time
during 1982." This information would be corroborated
by Mrs. Bertha Snyder who, if called upon as a
witness, would testify, without contradiction, that
neither she or her husband visited the Respondent for
treatment in 1982, and that all the specified services
for which Medicare reimbursement was sought were not
rendered. The Respondent knew, had reason to know, or
should have known, that eight of the services
14.

15.

16.

specified on the claim form requesting Medicare
reimbursement (counts 189-196) were not provided.
Stip. B. 11.

On or about March 31, 1982, the Respondent presented
or caused to be presented to Blue Shield of Florida a
Medicare claim form seeking payment for 24 spinal
manipulations rendered to Medicare beneficiary
Nicholas St. Angelo (Medicare # 134127523A) during the
period January-March 1982. If called upon as a
witness, Mr. St. Angelo would testify, without
contradiction, that he saw the Respondent on only
three or four occasions, and that the balance of the
visits and procedures specified on the claim form did
not occur. Furthermore, Mr. St. Angelo would testify
that, during one of his visits, he was asked to sign a
blank claim form. The Respondent knew, had reason to
know or should have known that 20 of the 24 services
specified on the claim form requesting Medicare
reimbursement (counts 5-24) were not provided. Stip.
B. 12.

On or about April 16, 1982, the Respondent presented
or caused to be presented to Blue Shield of Florida a
Medicare claim form seeking payment for 14 spinal
manipulations rendered to Medicare beneficiary Thomas
Barber (Medicare # 111246759A) during the period
January-April 1982. If called upon as a witness,

Mr. Barber would testify, without contradiction, that
he did not visit the Respondent for treatment in 1982
and that the specified visits and procedures did not
occur. Furthermore, Mr. Barber would testify that,
upon first visiting the Respondent’s office in 1981,
he was asked by the Respondent to sign a blank claim
form. The Respondent knew, had reason to know, or
should have known that the 14 services specified on
the claim form submitted by the Respondent requesting
Medicare reimbursement (counts 25-38) were not
provided. Stip. B. 13.

On or about May 12, 1982, the Respondent presented or
caused to be presented to Blue Shield of Florida a
Medicare claim form seeking payment for 28 spinal
manipulations rendered to Medicare beneficiary Carmen
Murphy (Medicare # 133012456D) during the period
January~May 1982. If called upon as a witness,

Mrs. Murphy would testify, without contradiction, that
she did not visit the Respondent for treatment in 1982
and that the specified visits and procedures did not
occur. The Respondent knew, had reason to know, or
should have known that the 28 services specified on
17.

18.

19.

the claim form submitted by the Respondent requesting
Medicare reimbursement (counts 134~161) were not
provided. Stip. B. 14.

On or about May 26, 1982, the Respondent presented or
caused to be presented to Blue Shield of Florida a
Medicare claim form seeking payment for 20 spinal
manipulations rendered to Medicare beneficiary Lottie
Gerstel (Medicare # 334166693) during the period
April-May 1982. Two other claim forms had also been
previously presented by the Respondent seeking
Medicare payment for services rendered on 12 prior
occasions to beneficiary Lottie Gerstel in March-April
1982. If called upon as a witness, Mr. Gerstel would
testify, without contradiction, that she visited the
Respondent’s office for treatment in 1982 no more than
ten times and that she did not receive treatment from
the Respondent on the 32 occasions for which
reimbursement was requested. Furthermore, she would
testify that she was hospitalized in May 1982 for the
condition for which she initially went to the
Respondent for treatment, and accordingly she could
not have received services from the Respondent on the
dates specified on his claim form. Medical record
documentation from University Hospital in Plantation,
Florida would indicate that Mrs. Gerstel was admitted
to the hospital on May 18, 1982 and discharged on May
21, 1982. The Respondent knew, had reason to know, or
should have known that 20 of the services specified on
claim forms submitted by Respondent requesting
Medicare reimbursement (counts 39-58) were not
provided. Stip. B. 15.

Blue Shield of Florida and the Department of Health
and Human Services received complaints from other
Medicare beneficiaries stating that spinal
manipulations as specified on the Respondent’s claims
for Medicare reimbursement were never rendered to
them. Stip. B. 16.

On August 15, 1984, the Respondent was charged in an
indictment handed down by a federal grand jury with
violations of 18 U.S.C. 1001, 1341 and 2, involving
the submission of false claims for Medicare
reimbursement. He subsequently entered into a Plea
Agreement wherein he agreed to plead guilty to count
two of the indictment pertaining to the submission of
a false Medicare claim for services allegedly rendered
to beneficiary Thomas Barber. The services specified
in count two correspond to counts 25-38 listed in the
Appendix to the February 24, 1988 Notice. In the Plea
20.

21.

22.

23.

24,

Agreement, the Respondent also stipulated to
"mailfing] a claim form (claim # 111246759A) to Blue
Shield in Jacksonville, Florida seeking payment in the
amount of $210 for visits and spinal manipulations
with regard to Thomas Barber, which visits and
manipulations did not occur." Stip. B. 17.

On May 10, 1983, the Respondent was convicted on count
two of the aforementioned indictment, for violating 18
U.S.C. 1001 and 2. He was sentenced on May 10, 1985
in the U.S. District Court for the District of
Colorado to three years probation, was fined $1,000,
and "ordered to serve 30 days in a jail-type
institution on weekends." On January 10, 1986, an
Order was issued modifying the sentence to discharge
"ten days of the 30 day jail sentence." The
Respondent served his period of incarceration, paid
his fine, and fully and completely abided by every
term and condition of probation. The Respondent’s
probation was terminated upon successful completion in
1988. Stip. B. 17.

On September 30, 1985, based on the aforementioned
conviction, the Respondent was suspended from
participation in the Titles XVIII (Medicare) and XIX
(Medicaid) programs for a period of ten years,
pursuant to section 1128(a) of the Social Security
Acct, 42 U.S.C. 1320a-7(a). Stip. B. 17.

In 1983, the Respondent relocated to Colorado, where
he currently practices his profession. In 1987, asa
result of the aforementioned felony plea, the Colorado
State Board of Chiropractic Examiners issued to the
Respondent a Letter of Admonition for his misconduct
in connection with this matter. Since that date, the
Respondent has conducted his practice in accordance
with the rules and regulations of said Board and is in
good standing in Colorado. Stip. B. 18.

The stipulated facts and evidence support a finding of
liability with respect to 164 out of the 210 services
at issue and specified in the Appendix to the I.G.’s
February 24, 1988 Notice. Accordingly, the penalty
and assessment in this case should be predicated only
on these 164 counts. Stip. B. 19.

Further, the parties stipulated to the entry of
judgment against the Respondent in the form of a civil
money penalty of $49,200.00 and an assessment of
$2,722.40. 42 U.S.C. section 1320a-7a(a); Stip. B.
19.
-10-

25. The entry of this Decision and Order, which is based
upon stipulated facts and evidence, in no way
precludes the parties of their appeal rights, as
provided for in 42 U.S.C, 1320a-7a(e) and 42 C.F.R.
1003.125, 1003.127. Stip. B. 20.

26. The parties expressly reserved the right, upon the
rendering of this Decision and Order, to preserve and
pursue any appeals, and the stipulation of facts in no
way limits a legal challenge to the initiation of this
action by the I.G. and a legal challenge to the
imposition of a civil money penalty and assessment on
the Respondent. Stip. B. 20.

27. After weighing all circumstances and examining the
record in this case, it is appropriate to impose a
penalty of $49,200.00 and an assessment of $2,722.40
on the Respondent.

DISCUSSION

Based on the stipulation of facts executed and filed by
the parties, the I.G. has proven by a preponderance of the
evidence that the Respondent did know, had reason to know,
or should have known that 164 Medicare claims submitted in
1982 by the Respondent were false claims for services that
were not provided by the Respondent as claimed and that a
penalty of $49,200.00 and an assessment of $2,722.40 is
appropriate under the circumstances of this case.

While the Respondent has conceded most of the facts
alleged by the I.G. in the I.G.’s February 24, 1988 Notice
and has waived his right to a formal hearing, the
Respondent reserved the right to appeal the legal and
constitutional issues raised.

Accordingly, it is appropriate for me to enter an Order
for the amount of penalty and assessment stipulated to by
the parties.
~i.1r-

ORDER

Based on the entire record, the CMPL, and the Regulations,
it is hereby Ordered that the Respondent:

(1) Pay a penalty of $49,200,00; and

(2) Pay an assessment of $2,722.40

/s/

Charles E. Stratton
Administrative Law Judge
